MEMORANDUM CASES.
THE COURT.
Plaintiffs obtained a judgment for damages against both of the defendants in the above-entitled action, and the latter took separate appeals which are presented on separate records. [1] On the companion appeal, taken by the defendant Citraro, which we have this day held to be without merit (Edgar v. Citraro (No. 7069), ante, p. 183 [297 P. 653]), we considered also and determined adversely all questions raised by the defendant Pratt on the present appeal. The judgment as to the defendant Pratt is therefore affirmed.
A petition for a rehearing of this cause was denied by the District Court of Appeal on March 27, 1931, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on April 23, 1931. *Page 762